MEMORANDUM **
Elmer Azurdia, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“U”) decision denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s continuous physical presence determination. Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004). We review de novo claims of constitutional violations in immigration proceedings. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The record does not compel the conclusion that Azurdia established the requisite continuous physical presence because he failed to provide any supporting documentation or witnesses attesting to his presence in the United States prior to September 12, 1991. See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir.1999) (a contrary result is not compelled where there is “[t]he possibility of drawing two inconsistent conclusions from the evidence”) (internal quotation marks and citation omitted).
Contrary to Azurdia’s contention that the IJ deprived him of a full and fair hearing, the proceedings were not “so fundamentally unfair that [he] was prevented from reasonably presenting his case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (internal quotation marks and citation omitted). Moreover, Azurdia failed to demonstrate prejudice. Id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.